            Case 2:20-cv-01497-JLR-MAT Document 23 Filed 03/16/21 Page 1 of 4




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JOSEPH LOCHUCH EWALAN,

 9                             Petitioner,                Case No. C20-1497 JLR-MAT

10          v.                                            ORDER DENYING PETITIONER’S
                                                          MOTIONS TO “UNSEAL STATE
11   STATE OF WASHINGTON, et al.,                         DOCUMENTS” AND TO “CORRECT
                                                          POSSIBLE INCOMPLETE RECORD”,
12                             Respondent.                AND GRANTING RESPONDENT’S
                                                          MOTION FOR EXTENSION
13

14          This is a 28 U.S.C. § 2254 habeas action. The amended habeas petition (Dkt. 13) has been

15   served but the respondent has not yet filed an answer or the relevant state court record. Currently

16   pending before the Court are petitioner’s “Motion to Correct Possible Incomplete Record” (Dkt.

17   17), petitioner’s “Motion to Unseal State Documents” (Dkt. 20) and Respondent’s Motion for

18   Extension of Time to File Answer (Dkt. 18). Having considered the parties’ submissions, the

19   balance of the record, and the governing law, the Court finds and ORDERS:

20   A.     “Motion to Correct Possible Incomplete Record”

21          Petitioner moves to “correct possible incomplete record” indicating that he believes some

22   parts of the exhibits to his amended habeas petition (Dkt. 13) may not have been scanned by the

23   ORDER DENYING PETITIONER’S
     MOTIONS TO “UNSEAL STATE
     DOCUMENTS” AND TO “CORRECT
     POSSIBLE INCOMPLETE RECORD”,
     AND GRANTING RESPONDENT’S
     MOTION FOR EXTENSION - 1
            Case 2:20-cv-01497-JLR-MAT Document 23 Filed 03/16/21 Page 2 of 4




 1   law librarian and, therefore, may not be a part of the record before the Court. Dkt. 17. Petitioner’s

 2   amended petition (Dkt. 13) is 42 pages long and includes an additional 70 pages of exhibits.

 3   Petitioner submits a 66 page attachment to his motion which appear to be portions of the exhibits

 4   which he is concerned the Court may not have received. Dkt. 17-1. Petitioner asks the Court to

 5   confirm that the exhibits are now complete. Dkt. 17, at 3.

 6          Petitioner’s motion (Dkt. 17) is DENIED. It is petitioner’s responsibility to ensure that all

 7   of the exhibits he intends to submit in support of his petition are before the Court. However, the

 8   Court will allow petitioner the opportunity to confirm that all of the exhibits he intends to submit

 9   are complete and part of the record before the Court. Accordingly, the Clerk is directed to

10   regenerate the amended petition (Dkt. 13) including all exhibits, to petitioner. Petitioner is directed

11   to review the exhibits for completeness and on or before April 9, 2021, either: (1) notify the Court

12   that the exhibits attached to the current amended petition (Dkt. 13) are complete, or (2) notify the

13   Court that they are not complete and file a complete version of the exhibits as a “supplement to

14   the amended petition.”

15   B.     Motion to Unseal State Court Records

16          Petitioner also moves to unseal state court records (Dkt. 20). Petitioner indicates he

17   generally seeks to unseal “any state documents against petitioner concerning this case or any other

18   including the jury selection process and jury forms.” Dkt. 20, at 1. But petitioner does not identify

19   specifically what records he is seeking to unseal and does not provide any explanation as to what

20   relevance those specific records might have to the issues raised in his petition. Furthermore,

21   respondent has not yet filed an answer to the petition or the relevant state court record.

22   Accordingly, petitioner’s motion is DENIED as, at a minimum, premature.

23   ORDER DENYING PETITIONER’S
     MOTIONS TO “UNSEAL STATE
     DOCUMENTS” AND TO “CORRECT
     POSSIBLE INCOMPLETE RECORD”,
     AND GRANTING RESPONDENT’S
     MOTION FOR EXTENSION - 2
             Case 2:20-cv-01497-JLR-MAT Document 23 Filed 03/16/21 Page 3 of 4




 1   C.      Motion for Extension of Time to Answer

 2           Respondent also moves for an extension of time to file an answer to the petition. Petitioner

 3   does not oppose the motion. Respondent’s motion (Dkt. 18) is GRANTED. Respondent shall file

 4   an answer on or before April 30, 2021.

 5   D.      Conclusion

 6           To summarize:

 7        (1) Plaintiff’s “Motion to Unseal State Documents” (Dkt. 20) is DENIED as, at a minimum,

 8           premature.

 9        (2) Plaintiff’s “Motion to Correct Possible Incomplete Record” (Dkt. 17) is DENIED.

10        (3) The Clerk is directed to regenerate the amended petition (Dkt. 13) including all exhibits,

11           to petitioner. Petitioner is directed to review the exhibits for completeness and on or before

12           April 9, 2021, either:

13                a. notify the Court that the exhibits attached to the current amended petition (Dkt. 13)

14                   are complete, or

15                b. notify the Court that they are not complete and file a complete version of the

16                   exhibits as a “supplement to the amended petition.”

17        (4) Respondent’s Motion for Extension of Time to File Answer (Dkt. 18) is GRANTED.

18           Respondent’s answer is due by April 30, 2021.

19           The Clerk is directed to send copies of this order to the parties and to the Honorable James

20   L. Robart.

21

22

23   ORDER DENYING PETITIONER’S
     MOTIONS TO “UNSEAL STATE
     DOCUMENTS” AND TO “CORRECT
     POSSIBLE INCOMPLETE RECORD”,
     AND GRANTING RESPONDENT’S
     MOTION FOR EXTENSION - 3
         Case 2:20-cv-01497-JLR-MAT Document 23 Filed 03/16/21 Page 4 of 4




 1        Dated this 16th day of March, 2021.

 2

 3                                              A
                                                Mary Alice Theiler
 4                                              United States Magistrate Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23   ORDER DENYING PETITIONER’S
     MOTIONS TO “UNSEAL STATE
     DOCUMENTS” AND TO “CORRECT
     POSSIBLE INCOMPLETE RECORD”,
     AND GRANTING RESPONDENT’S
     MOTION FOR EXTENSION - 4
